Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 has been considered by the examiner.  Please see attached PTO-1449.

Reasons for Allowance
Claims 1-27 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Hassman teaches receiving a query directed at least in part to external data in an external table stored on a data storage platform external to the database platform (when a user requests a particular part file, the server can query the digital part database 24 and if the part is not found locally, query the third party database 26 for the part file, see Hassman, Para. 48). 
Morgan et al. teaches identifying a subset of the plurality of partitions as comprising data that potentially satisfies the query, the external-table metadata being stored by the database platform (The bloom filters 113 enable the search engine 115 to quickly identify partitions that possibly carry data relevant to a query, see Morgan et al., Para. 26).

The combination of prior art reference Hassman and Morgan et al. does not teach “the external table comprising a plurality of partitions corresponding to storage locations in a source directory of the external data storage platform, the storage locations containing files that contain the external data; identifying, from external-table metadata that maps the plurality of partitions of the external table to the storage locations in the source directory of the external data storage platform,” as shown in the independent claims 1, 12 and 23. Thereby, the combination of limitations in claims 1, 12 and 23 are not taught by the prior art.  Therefore, the independent claims 1, 12 and 23 are allowed.
The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
A search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168